                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 TERRY LEE ASH,
                                                Case No. 1:17-cv-00308-REB
                      Petitioner,
                                                MEMORANDUM DECISION
        v.                                      AND ORDER

 RANDY E. BLADES,

                      Respondent.


       Petitioner Terry Lee Ash filed a Petition for Writ of Habeas Corpus challenging

his state court conviction and sentence for driving under the influence, with a persistent

violator enhancement. (Dkt. 3.) Now pending before the Court are several motions filed

by the parties that are ripe for resolution. All named parties have consented to the

jurisdiction of a United States Magistrate Judge to enter final orders in this case. (Dkt.

11.) See 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

       The Court takes judicial notice of the records from Petitioner’s state court

proceedings, which have been lodged by the parties. See Fed. R. Evid. 201(b); Dawson v.

Mahoney, 451 F.3d 550, 551 (9th Cir. 2006). Having carefully reviewed the record,

including the state court record, the Court finds that the parties have adequately presented

the facts and legal arguments in the briefs and record and that oral argument is




MEMORANDUM DECISION AND ORDER - 1
unnecessary. See D. Idaho L. Civ. R. 7.1(d). Accordingly, the Court enters the following

Order.


                               PRELIMINARY MOTIONS

1.       Motions re: Timing of Filings

         Petitioner has filed a Motion to Clarify and Correct Due Date to Respond to

Motion for Partial Summary Dismissal, as well as a Motion for Extension of Time to File

Response. (Dkts. 24, 22.) Petitioner has since filed his Response at Docket 26. The

Motions will be granted and the Response will be considered timely.

2.       Motion for Appointment of Counsel

         Petitioner seeks appointment of counsel, because he was scheduled to have

extensive surgery last fall, and he did not believe he could keep up with the litigation

during recovery. There is no constitutional right to counsel in a habeas corpus action.

Coleman v. Thompson, 501 U.S. 722, 755 (1991). A habeas petitioner has a right to

counsel, as provided by rule, if counsel is necessary for effective discovery or if an

evidentiary hearing is required in his case. See Rules 6(a) & 8(c) of the Rules Governing

Section 2254 Cases. In addition, the Court may exercise its discretion to appoint counsel

for an indigent petitioner in any case where required by the interests of justice. 28 U.S.C.

§ 2254(h); 18 U.S.C. § 3006A(a)(2)(B). Whether counsel should be appointed turns on a

petitioner’s ability to articulate his claims in light of the complexity of the legal issues

and his likelihood of success on the merits. See Weygandt v. Look, 718 F.2d 952, 954 (9th

Cir. 1983).


MEMORANDUM DECISION AND ORDER - 2
       In the screening order, Court concluded that, based on the evidence currently in

the record (Dkt. 2), it was unlikely that Petitioner would be able to meet the strict

standards of 28 U.S.C. § 2254(d) for issuance of a writ of habeas corpus. Presently, the

Court will deny Petitioner’s request for appointment of counsel. A review of the claims at

issue shows that Respondent’s defenses are straightforward and resolvable based upon

the state court record. Neither discovery nor an evidentiary hearing is required for these

preliminary issues. See Rules 6(a) & 8(c) of the Rules Governing Section 2254 Cases; 28

U.S.C. § 2254(h); 18 U.S.C. § 3006A(a)(2)(B); Weygandt v. Look, 718 F.2d 952, 954

(9th Cir. 1983).

       Petitioner has been granted an extension of time to accommodate his recovery

period. As of today, he has completed the briefing of the motion at issue, and, therefore,

no prejudice will result in denial of the request for appointment of counsel. Nevertheless,

the Court will reconsider Petitioner’s request for appointment of counsel at each phase of

this litigation, without the need for Petitioner to file another motion.

          REVIEW OF MOTION FOR PARTIAL SUMMARY DISMISSAL

       When a petitioner’s compliance with threshold procedural requirements is at issue,

a respondent may file a motion for summary dismissal, rather than an answer. White v.

Lewis, 874 F.2d 599, 602 (9th Cir. 1989). Rule 4 of the Rules Governing § 2254 Cases

authorizes the Court to summarily dismiss a petition for writ of habeas corpus when “it

plainly appears from the face of the petition and any attached exhibits that the petitioner

is not entitled to relief in the district court.”



MEMORANDUM DECISION AND ORDER - 3
       Respondent requests that the Court dismiss with prejudice the following claims

contained in the Petition for Writ of Habeas Corpus for the following reasons: Claim 3(b)

on procedural default grounds, and Claims 2(b) and 3(a) on non-cognizability grounds.

   1. Standard of Law Governing Procedural Default

       A habeas petitioner must exhaust his or her remedies in the state courts before a

federal court can grant relief on constitutional claims. O’Sullivan v. Boerckel, 526 U.S.

838, 842 (1999). To do so, the petitioner must invoke one complete round of the state’s

established appellate review process, fairly presenting all constitutional claims to the state

courts so that they have a full and fair opportunity to correct alleged constitutional errors

at each level of appellate review. Id. at 845. In a state that has the possibility of

discretionary review in the highest appellate court, like Idaho, the petitioner must have

presented all of his federal claims at least in a petition seeking review before that court.

Id. at 847. “Fair presentation” requires a petitioner to describe both the operative facts

and the legal theories upon which the federal claim is based. Gray v. Netherland, 518

U.S. 152, 162-63 (1996).

       The mere similarity between a federal claim and a state law claim, without more,

does not satisfy the requirement of fair presentation. See Duncan v. Henry, 513 U.S. 364,

365-66 (1995) (per curiam). General references in state court to “broad constitutional

principles, such as due process, equal protection, [or] the right to a fair trial,” are likewise

insufficient. See Hiivala v. Wood, 195 F.3d 1098, 1106 (9th Cir. 1999).

       When a habeas petitioner has not fairly presented a constitutional claim to the

highest state court, and it is clear that the state court would now refuse to consider it

MEMORANDUM DECISION AND ORDER - 4
because of the state’s procedural rules, the claim is procedurally defaulted. Gray, 518

U.S. at 161-62. Procedurally defaulted claims include those within the following

circumstances: (1) when a petitioner has completely failed to raise a claim before the

Idaho courts; (2) when a petitioner has raised a claim, but has failed to fully and fairly

present it as a federal claim to the Idaho courts; and (3) when the Idaho courts have

rejected a claim on an adequate and independent state procedural ground. Id.; Baldwin v.

Reese, 541 U.S. 27, 32 (2004); Coleman v. Thompson, 501 U.S. 722, 750 (1991).

       A petitioner cannot proceed in federal court on his defaulted claims without a

showing of “cause and prejudice” or a “miscarriage of justice.” Murray v. Carrier, 477

U.S. 478, 488 (1986). A procedurally defaulted claim will not be heard in federal court

unless the petitioner shows either that there was legitimate cause for the default and that

prejudice resulted from the default, or, alternatively, that the petitioner is actually

innocent and a miscarriage of justice would occur if the federal claim is not heard. Id. at

485-95.

       Ordinarily, to show “cause” for a procedural default, a petitioner must prove that

some objective factor external to the defense impeded his or his counsel’s efforts to

comply with the state procedural rule at issue. Id. at 488. To show “prejudice,” a

petitioner must show “not merely that the errors [in his proceeding] constituted a

possibility of prejudice, but that they worked to his actual and substantial disadvantage,

infecting his entire [proceeding] with errors of constitutional dimension.” United States v.

Frady, 456 U.S. 152, 170 (1982).



MEMORANDUM DECISION AND ORDER - 5
       An attorney’s errors that rise to the level of a violation of the Sixth Amendment’s

right to effective assistance of counsel may, under certain circumstances, serve as cause

to excuse the procedural default of other claims. Carrier, 477 U.S. 488. However, an

allegation of ineffective assistance of counsel will excuse the default of other claims only

if the ineffective assistance of counsel claim itself is not procedurally defaulted or, if

defaulted, a petitioner can show cause and prejudice for the default. Edwards v.

Carpenter, 529 U.S. 446, 454 (2000). In other words, before a federal court can consider

ineffective assistance of counsel as cause to excuse the default of underlying habeas

claims, a petitioner generally must have presented the ineffective assistance of counsel

claim in a procedurally proper manner (such as in a first post-conviction relief petition) to

the state courts, ending with the Idaho Supreme Court.

2.     Discussion of Procedural Default of Claim 3(b)

       Claim 3(b) contains Petitioner’s claim that his sentence violates the Eighth

Amendment’s prohibition against cruel and unusual punishment. Petitioner did not bring

this federal constitutional claim in the state court case. Rather, it first appears in his

appellate briefing, and then is couched in terms of a state law claim. (See State’s Lodging

B-1.) In particular, Petitioner asserted that a unified sentence of fifteen years to life was

an “abuse of discretion” and “excessive.” (Id, p. 5.)

       There are separate federal and state grounds for challenging a sentence. “Abuse of

discretion” generally is classified as a state law claim because it relies on state law

sentencing factors as a basis for overturning the sentence. For example, in Idaho, the

claim may be that the sentencing court did not adequately consider “the factors of (1)

MEMORANDUM DECISION AND ORDER - 6
protection of society; (2) deterrence of the individual and the public in general; (3) the

possibility of rehabilitation; or (4) punishment or retribution for wrongdoing.” State’s

Lodging B-1, p. 6 (citing State v. Wolfe, 99 Idaho 382, 384 (Idaho 1978)). To that end,

Petitioner argued on appeal that the sentencing court failed to properly consider “his age,

community report, and willingness to address his addiction.” (Id., p. 10.)

       The federal constitution is a completely different basis for relief from “abuse of

discretion.” Petitioner correctly admits in his appellate filings that his sentence did not

exceed the statutory maximum sentence. If he had, that would be a proper ground for a

constitutional challenge. (Id., p. 6.) However, a generally stated “excessive sentence”

claim—without citation to the Eighth Amendment and federal precedent interpreting the

Eighth Amendment—is construed as a claim based solely on state law sentencing factors.

The mere similarity between a federal claim and a state law claim, without more,

does not satisfy the requirement of fair presentation. See Duncan v. Henry, 513 U.S. at

365-66.

       Petitioner contends, however, that his direct appeal counsel was at fault for not

challenging the sentence on federal grounds. Respondent correctly replies that for

Petitioner to rely on ineffective assistance of direct appeal counsel as adequate cause for

the procedural default of a claim, he must have exhausted that as a separate claim. He did

not. Petitioner perhaps could attempt to show whether cause and prejudice exists for the

default of his ineffective assistance of direct appeal counsel claim, but the most efficient

way to resolve this issue is to address the Eighth Amendment claim on the merits.



MEMORANDUM DECISION AND ORDER - 7
       To begin, the sentencing court concluded that Petitioner had a “long history of

DUI offenses and [was] a danger to the community.” (State Lodging B-4, p. 2.) The

Idaho Court of Appeals ruled that Petitioner’s sentence was not “plainly excessive under

any reasonable view of the facts.” (Id., pp. 3-4.) Against that backdrop, Petitioner’s direct

appeal counsel had good reason to choose the state law avenue, because a federal claim

would have been unsuccessful. Petitioner’s sentence was within statutory limits. When

his claim was reviewed by the Idaho Supreme Court in 2014, existing precedent from the

United States Supreme Court did not support Petitioner’s argument of a constitutionally

excessive sentence. Petitioner’s claim would have failed there, as it fails here.

       In Rummel v. Estelle, 445 U.S. 263 (1980), the Supreme Court held that a sentence

of life imprisonment with an opportunity for parole after twelve years did not constitute

cruel and unusual punishment even in a situation where a defendant with two prior felony

convictions was convicted of obtaining only $120.75 by false pretenses. Later case law

was in substantive accord. See, e.g., Harmelin v. Michigan, 501 U.S. 957, 965 (1991)

(affirming a Michigan court judgment sentencing the defendant to a statutory mandatory

life sentence without the possibility of parole for possession of more than 650 grams of

cocaine, and rejecting a disproportionate sentence argument). The Court knows of no

other federal precedent that supports Petitioner’s claim.

       Because Petitioner’s sentence is not contrary to United States Supreme Court

precedent governing cruel and unusual punishment, he is not entitled to relief on his

Eighth Amendment cruel and unusual punishment claim under 28 U.S.C. § 2254.



MEMORANDUM DECISION AND ORDER - 8
3.        Standard of Law re: Cognizability

          Federal habeas corpus relief is a narrow remedy, granted only when a petitioner

“is in custody in violation of the Constitution or laws or treaties of the United States.” 28

U.S.C. § 2254(a) (emphasis added). “[F]ederal habeas corpus relief does not lie for errors

of state law.” Swarthout v. Cooke, 562 U.S. 216, 219 (2011).

4.         Discussion of Cognizability of Claim 2(b)

          Claim 2(b) is that “Idaho Code § 19-4901(b) ‘must not be construed to preclude

claims authorized by’ Idaho Code § 19-4901(a).” (Dkt. 3, p. 7.) Petitioner raised this

issue on post-conviction review because I.C. § 19-4901(b) generally requires that all

claims that are known at the time of direct appeal and for which extra-record evidence is

not needed must be raised on direct appeal.1 Petitioner did not bring a Double Jeopardy

Clause claim on direct appeal, and so he attempted to use this statutory interpretation

argument to argue that it was proper to bring the claim on post-conviction review.

          This claim fails the cognizability test for two reasons. First, Petitioner’s statutory

interpretation claim is not a substantive claim for relief. Rather, it is a gateway state post-



1
    I.C. § 19-4901(b) provides:
                  This remedy is not a substitute for nor does it affect any remedy incident
                  to the proceedings in the trial court, or of an appeal from the sentence or
                  conviction. Any issue which could have been raised on direct appeal, but
                  was not, is forfeited and may not be considered in post-conviction
                  proceedings, unless it appears to the court, on the basis of a substantial
                  factual showing by affidavit, deposition or otherwise, that the asserted
                  basis for relief raises a substantial doubt about the reliability of the
                  finding of guilt and could not, in the exercise of due diligence, have been
                  presented earlier. Except as otherwise provided in this act, it
                  comprehends and takes the place of all other common law, statutory, or
                  other remedies heretofore available for challenging the validity of the
                  conviction or sentence. It shall be used exclusively in place of them.

MEMORANDUM DECISION AND ORDER - 9
conviction procedural issue that would have cleared the way for him to raise a substantive

Double Jeopardy Clause claim in state court. Therefore, the claim is not cognizable.

       Second, federal habeas corpus relief generally is “unavailable for alleged errors in

the interpretation or application of state law.” Peltier v. Wright, 15 F.3d 860, 861 (9th

Cir.1994) (citation and quotation marks omitted); see also Estelle v. McGuire, 502 U.S.

62, 67-68 (1991) (“[I]t is not the province of a federal habeas court to reexamine

state-court determinations on state-law questions.”). It is well-established that habeas

corpus is not the proper avenue to address errors in a state’s post-conviction review

process. Franzen v. Brinkman, 877 F.2d 26 (9th Cir. 1989), cert. denied, 493 U.S. 1012

(1989).

       In any event, Plaintiff raises his substantive double jeopardy claim in Claims 1 and

2(a), which are not the subject of the Motion for Partial Summary Dismissal and which

will proceed to the merits in the next phase of this action.

       For the reasons discussed in this section, any of Petitioner’s claims that the state

court decision violated his Idaho constitutional rights are not cognizable. (See Petition,

Dkt. 3, p. 6.)

5.     Discussion of Cognizability of Claim 3(a)

       In Claim 3(a) Petitioner contends his sentence “constituted an abuse of discretion.”

As discussed above, in the array of separate federal and state grounds for challenging a

sentence, “abuse of discretion” is classified as a state law claim. Federal habeas corpus

relief is “unavailable for alleged errors in the interpretation or application of state law.



MEMORANDUM DECISION AND ORDER - 10
Peltier v. Wright, 15 F.3d at 861. This claim is therefore noncognizable on federal habeas

review.

                                          ORDER

         IT IS ORDERED:

    1.      Petitioner’s Motion for Appointment of Counsel (Dkt. 15) is DENIED without

            prejudice.

    2.      Petitioner’s Motion for Extension of Time (Dkt. 22) is GRANTED.

    3.      Petitioner’s Motion for Clarification of Due Date (Dkt. 24) is GRANTED, to

            the extent that his Response is considered timely.

    4.      Respondent’s Motion for Partial Summary Judgment (Dkt. 14) is GRANTED.

            Claims 2(b), 3(a) and 3(b) are DISMISSED with prejudice. Further, Claims or

            sub-claims that the state court decision violated the Idaho Constitution, such

            as the subclaim in Claim 1, are also DISMISSED with prejudice.

    5.      Respondent shall file an answer to the remaining claims (1 and 2(a)) within 90

            days after entry of this Order. The answer should also contain a brief setting

            forth the factual and legal basis of grounds for dismissal and/or denial of the

            remaining claim. Petitioner shall file a reply (formerly called a traverse),

            containing a brief rebutting Respondent’s answer and brief, which shall be

            filed and served within 30 days after service of the answer. Respondent has

            the option of filing a sur-reply within 14 days after service of the reply. At

            that point, the case shall be deemed ready for a final decision.



MEMORANDUM DECISION AND ORDER - 11
   6.   No party shall file supplemental responses, replies, affidavits or other

        documents not expressly authorized by the Local Rules without first obtaining

        leave of Court.

   7.   No discovery shall be undertaken in this matter unless a party obtains prior

        leave of Court, pursuant to Rule 6 of the Rules Governing Section 2254

        Cases.


                                              DATED: March 8, 2019




                                              Honorable Ronald E. Bush
                                              Chief U. S. Magistrate Judge




MEMORANDUM DECISION AND ORDER - 12
